 


109 HCON 277 IH: Designating the Negro Leagues Baseball Museum in Kansas City, Missouri, as America’s National Negro Leagues Baseball Museum.
U.S. House of Representatives
2005-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 277 
IN THE HOUSE OF REPRESENTATIVES 
 
October 26, 2005 
Mr. Cleaver submitted the following concurrent resolution; which was referred to the Committee on Resources
 
CONCURRENT RESOLUTION 
Designating the Negro Leagues Baseball Museum in Kansas City, Missouri, as America’s National Negro Leagues Baseball Museum. 
  
Whereas the Negro Leagues Baseball Museum in Kansas City, Missouri, was founded in 1990, in honor of those individuals who played in the Negro Baseball Leagues as a result of segregation in America; 
Whereas the Negro Leagues Baseball Museum is the only public museum in the Nation that exists for the exclusive purpose of interpreting the experiences of the players in the Negro Leagues from 1920 through 1970; 
Whereas the Negro Leagues Baseball Museum project began in the 1980s, through a large scale, grass roots, civic and fundraising effort by citizens and baseball fans in the Kansas City metropolitan area; 
Whereas the first Negro Leagues Baseball Museum was located at 1615 East 18th Street in the historic 18th and Vine District, which was designated by the city of Kansas City, Missouri, in 1988, as historic in nature and the birthplace of the Negro Leagues; 
Whereas the current Negro Leagues Baseball Museum was opened at 1616 East 18th Street in 1997, with a dramatic expansion of core exhibition and gallery space and over 10,000 square feet of new interpretive and educational exhibits; 
Whereas the Negro Leagues Baseball Museum continues to receive strong support from the residents of the Kansas City metropolitan area and annually entertains over 60,000 visitors from all 50 States, and numerous foreign countries; 
Whereas there remains a need to preserve the evidence of honor, courage, sacrifice, and triumph in the face of segregation of those African Americans who played in the Negro Leagues; 
Whereas the Negro Leagues Baseball Museum seeks to educate a diverse audience through its comprehensive collection of historical materials, important artifacts, and oral histories of the participants in the Negro Leagues and the impact that segregation played in the lives of these individuals and their fans; and 
Whereas a great opportunity exists to use the invaluable resources of the Negro Leagues Baseball Museum to teach the Nation’s school children, through on-site visits, traveling exhibits, classroom curriculum, distance learning, and other educational initiatives: Now, therefore, be it 
 
That Congress—
(1)designates the Negro Leagues Baseball Museum in Kansas City, Missouri, including the museums future and expanded exhibits, collections library, archives, artifacts and education programs as America’s National Negro Leagues Baseball Museum;
(2)supports the Negro Leagues Baseball Museum in their efforts to recognize and preserve the history of the Negro Leagues and the impact of segregation on our Nation;
(3)recognizes that the continued collection, preservation, and interpretation of the historical objects and other historical materials held by the Negro Leagues Baseball Museum enhances our knowledge and understanding of the experience of African Americans during legal segregation;
(4)commends the ongoing development and visibility of the Power Alley educational outreach program for teachers and students throughout the Nation sponsored by the Negro Leagues Baseball Museum;
(5)asks all Americans to join in celebrating the Negro Leagues Baseball Museum and its mission of preserving and interpreting the legacy of the Negro Leagues; and
(6)encourages present and future generations to understand the sensitive issues surrounding the Negro Leagues, how they helped shape our Nation and Major League Baseball, and how the sacrifices made by Negro League players helped make baseball America’s national pastime. 
 
